EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects 2 clerical errors in the specification, as follows:
IN THE SPECIFICATION
The paragraph from line 14 on page 13 to line 1 on page 14 has been amended to:
--The method then includes determining the Arrhenius relationship (e.g., block 120 of FIG. 1) between the results of the material life tests (e.g., block 118 of FIG. 1) described above and aging temperature. FIG. 4 is a plot 400 illustrating the Arrhenius relationship determined based on the previously obtained material life test results of FIG. 3. The plot 400 shows ln(TtF) 402 with respect to 1/T 404. [[Ttf]] TtF is a calculated “Time to Failure” of a material sample 202 aged at a particular temperature, and T is the aging temperature in Kelvins. In the example, the “Time to Failure” is determined to be equivalent to the time at which a material sample 202 aged at a particular temperature reaches a 50% change in elongation at break based on the tensile test results. The plot 300 in FIG. 3 includes a dashed line [[310]] 312 representative of this 50% change in elongation. The TtF of the material sample aged at the first temperature (e.g., 135 °C) is determined to be the aging time at which the curve 308A fit to the first dataset 306A reaches the 50% change in elongation. Similarly, the TtF of the material sample aged at the second temperature (e.g., 150 °C) is determined to be the aging time at which the curve 308B fit to the second dataset 306B reaches the 50% change in elongation. As shown in FIG. 4, a linear curve 406 is fitted to two or more points 408 of In(TtF) 402 versus 1/T 404 based on the results of the material tests. This linear curve 406 represents the determined Arrhenius relationship for a particular material aged in a particular fluid. In this example, the determined Arrhenius relationship for the material aged in the fluid is:
	
    PNG
    media_image1.png
    37
    208
    media_image1.png
    Greyscale
				     (5)--
Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter: “… determining, based at least in part on the Arrhenius relationship, a pre-treatment time and a pre-treatment temperature that approximates a seal end-of-life condition; pre-treating a seal by exposing the seal to the test fluid at the determined pre-treatment temperature for the determined pre-treatment time, the seal having at least in part a same material composition as the plurality of material samples; and after pre-treating the seal, performing one or more validation tests on the pre-treated seal.”
(Claims 2-20 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
“Useful lifetime prediction of rubber component” by Woo et al. (Elsevier Engineering Failure Analysis article published on 25 January 2011) discloses a method comprising essentially all the steps recited in claim 1, except for the allowable subject matter.
As shown in figs. 6 (reproduced below), the method comprises establishing an Arrhenius relationship (Fig. 6b) between a material response (e.g., degradation) of a material (e.g., rubber) exposed to a test fluid (e.g., air, fluid) and an aging temperature (e.g., 50̊ C, 70̊ C,  85̊ C, 100̊ C) of the material, based at least in part on experimental results of testing a plurality of material samples (rubber seals) made of the material (Fig. 6a).  From the Arrhenius relationship (Fig. 6b), one can estimate/predict end-of-life of the material (rubber) by extrapolating of a degree of degradation after a given time at a given temperature.  

    PNG
    media_image2.png
    415
    818
    media_image2.png
    Greyscale

Although Woo appears to suggest an accelerated testing of a rubber seal, Woo fails to suggest verification/validation of an end-of-life condition of a “new” rubber seal exposed to the same test fluid at a selected aging temperatures.  According to the present invention, such a verification/validation would require pre-treating the new rubber seal by exposing it to the same test fluid at a selected pre-treatment temperature for a selected pre-treatment time (based on the Arrhenius relationship; Fig. 6b); and after pre-treating the new rubber seal, performing one or more validation tests on the pre-treated new rubber seal (to see if the estimate/prediction of end-of-life of the new rubber seal would hold.  Further, based on the Arrhenius relationship, the selected aging/pre-treatment temperature may be selected to be high, so as to shorten a testing time to a desired optimal testing time).
Woo doesn’t disclose:
determining, based at least in part on the Arrhenius relationship, a pre-treatment time and a pre-treatment temperature that approximates a seal end-of-life condition; 
pre-treating a seal by exposing the seal to the test fluid at the determined pre-treatment temperature for the determined pre-treatment time, the seal having at least in part a same material composition as the plurality of material samples; and
after pre-treating the seal, performing one or more validation tests on the pre-treated seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 18, 2022